DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                      Status of the Application
This Application is a continuation of US 15/405,321, filed 01/13/2017, now US Patent 10,803,993.
Preliminary Amendment received on 11/13/2020 is acknowledged and entered. Claims 2-21 have been examined in this application. This communication is the first action on the merits.
                           Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/12/2020 and 11/14/2020 are being considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
                                                Claim Objections
	Claim 10 is objected to because of the following:
	Claim 10 recites the limitation “the fomite”.  There is insufficient antecedent basis for this limitation in the claims. For the purposes of examination the Examiner interprets the claims in the Office Action below as though the necessary changes have been
made.
                                              Preliminary Note
	During patent examination, the pending claims must be interpreted as broadly as their terms reasonably allow. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 320,322 (Fed. Cir. 1999). In determining the patentability of claims, the PTO gives claim language its broadest reasonable interpretation" consistent with the specification and claims. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997). See MPEP § 904.1.
Claim Rejections - 35 USC § 101
            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
             Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In determining whether a claim falls within an excluded category, the Examiner is guided by the Court’s two-part framework, described in Mayo and Alice. Id. at 217-18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75-77 (2012)); Bilski v. Kappos, 561 U.S. 593, 611 (2010); 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019), and the October 2019 Update of the 2019 Revised Guidance (Oct. 17, 2019).
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability (i.e., laws of nature, natural phenomena, and abstract ideas).  Alice Corp. v. CLS Bank Int'l, 573 U. S. ____ (2014). Claim 2 is directed to a statutory category, because a series of steps for conducting an infection control intervention satisfies the requirements of a process (a series of acts). (Step 1: Yes).
Next, the claim is analyzed to determine whether it is directed to a judicial exception. 
	Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more of conducting an infection control intervention based on pathogens risk values. The claim recites:
	2. An infection control method for multiple classes of pathogens, where a first class of pathogens is characterized by transmission across a first range by a first transmission mode, and a second class of pathogens is characterized by transmission across ranges greater than the first range by a second transmission mode different from the first transmission mode, said infection control method comprising steps of:
	(a) associating a proximity-detection device with each agent in a population of agents, where proximity-detection devices are capable of being detected by other devices, and where agents are selected from a set of people, sites, and apparatus;
	(b) detecting proximity events between pairs of agents using proximity-detection devices;
	(c) for each proximity event, measuring,
	(i) a first profile risk value for a first class of pathogens proportional to a first sum of time intervals At/fi(r), where fi(r) is a weighting function giving increased weights for closer measured ranges between proximity-detection devices, and
	(ii) a second profile risk value for a second class of pathogens proportional to a second sum of time intervals At/f2(r), where f2(r) is a weighting function giving increased weights for closer measured ranges between proximity-detection devices;
	(d) recording the profile risk values for proximity events;
	(e) at a time after recording the profile risk values, selecting criteria for an infection control intervention where the criteria include,
	(i) selecting a pathogen from a class of pathogen, and
	(ii) selecting a first index agent from the population of agents;
	(f) selecting a subpopulation of agents from the population of agents for intervention to include agents in the population of agents having recorded profile risk values for the class of the selected pathogen with the first index agent during a first time interval; and
	(g) conducting an infection control intervention on the subpopulation of agents, where the infection control intervention is selected from the set of: (i) isolating an agent in the subpopulation of agents from other agents in the subpopulation, (ii) testing an agent in the subpopulation of agents for the selected pathogen, (iii) medically treating a person in the subpopulation of agents, and (iv) monitoring a person in the subpopulation of agents for symptoms of infection.

The limitations of associating; detecting; measuring; weighting; recording; selecting; isolating; testing; treating and monitoring, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, mathematical concepts and/or certain methods of organizing human activity but for the recitation of generic computer components. (Note: the Examiner’s language (e.g. “associating”; “detecting,” etc.) is an abbreviated reference to the rather detailed claim steps and is not an oversimplification of the claim language; the Examiner employing such shortcuts (that refer to more specific steps) when attempting to explain the rejection). That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind, and/or performed as organized human activity. For example, but for the “by a processor” language, the recited steps in the context of this claim encompasses observing interactions and a duration of the interactions of people in a facility, and, based on said observation, issuing recommendation for conducting vaccination or hygiene practice. Specifically, the isolating step could be understood as giving oral order to an infected person to stay inside; the testing and treating steps could be understood as conducting a standard medical procedure; and the monitoring step is nothing more than keeping a log of person’s interactions. Thus, aside from the general technological environment (addressed below), it covers purely mental or mathematical concepts, and/or certain methods of organizing human activity processes, and the mere nominal recitation of a generic network appliance (e.g. an interface for inputting or outputting data, or generic network-based storage devices and displays) does not take the claim limitation out of the mental or mathematical processes and/or certain methods of organizing human activity grouping.
	Further, regarding detecting; measuring; weighting; and selecting steps, said functions could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., mental comparison regarding a sample or test subject to a control or target data in Ambry, Myriad CAFC, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in In re Grams, 888 F.2d 835 (Fed. Cir. 1989) (Grams)). In Grams, the recited functions require obtaining data or patient information (from sensors), and analyze that data to ascertain the existence and identity of an abnormality or estimated responses, and possible causes thereof. While said functions are performed by a computer, they are in essence a mathematical algorithm, in that they represent "[a] procedure for solving a given type of mathematical problem." Gottschalk v. Benson, 409 U.S. 63, 65, 93 S.Ct. 253, 254, 34 L.Ed.2d 273 (1972). Moreover, the Federal Circuit has held, “without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014). Further, “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, [are] essentially mental processes within the abstract-idea category.” Elec. Power, 830 F.3d at 1354; see also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1146 (Fed. Cir. 2016). “[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012).
	It is similar to other abstract ideas held to be non-statutory by the courts (see: optimizing drug therapeutic efficacy for treatment of immune-mediated gastrointestinal disorders in Mayo Collaborative Svcs. v. Prometheus Labs. 566 U.S._, 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012); assessing the risk of a major adverse cardiac event in patients in Cleveland Clinic Foundation Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015); tailoring sales information presented to a user based on, e.g., user data and time data; Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016) - collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind; Gottschalk v. Benson, - an algorithm for converting binary-coded decimal numerals into pure binary form, and Parker v. Flook, - a mathematical formula for computing “alarm limits” in a catalytic conversion process. All these cases describe the significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
	As per receiving or recording/storing limitations, it has been held that “As many cases make clear, even if a process of collecting and analyzing information is ‘limited to particular content’ or a particular ‘source,’ that limitation does not make the collection and analysis other than abstract.” SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (citation omitted); see also In re Jobin, 811 F. App’x 633, 637 (Fed. Cir. 2020) (claims to collecting, organizing, grouping, and storing data using techniques such as conducting a survey or crowdsourcing recited a method of organizing human activity, which is a hallmark of abstract ideas).
	Therefore, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes”, “Mathematical Concepts” and/or “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A – Prong 1: Yes).
	Further, the Examiner determined that this judicial exception is not integrated into a practical application, because there are no meaningful limitations that transform the exception into a patent eligible application. In particular, the claim recites additional elements – using a processor to perform the associating; detecting; measuring; weighting; recording; selecting; isolating; testing; treating and monitoring steps. However, the processor in each step is recited (or implied) at a high level of generality, i.e., as a generic processor performing a generic computer functions of processing data, including receiving, storing, comparing, and outputting data. This generic processor limitation is nor more than mere instructions to apply the exception using a generic computer component. The processor that performs the recited steps merely automates these steps which can be done mentally or manually. Thus, while the additional elements have and execute instructions to perform the abstract idea itself, this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it." 
	The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools in a conventional way to improve the functioning of the abstract idea identified above. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  None of the additional elements "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). The recited steps do not control or improve operation of a machine (MPEP 2106.05(a)), do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and do not apply the judicial exception with, or by use a particular machine (MPEP 2106.05(b)), but, instead, require receiving, storing, comparing and outputting data.  
	Further, compare to Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018) (Vanda), claim 2 is directed to conventional health-related information collecting and processing routine, and outputting said information to a user. Contrary to Vanda, claim 2 as a whole does not identify a particular medical application and does not discover a particular treatment for a particular medical condition. Similar to Mayo, claim 2 as a whole is not directed to the application of a drug to treat a particular disease." (The Federal Circuit noted that while the "claim in Mayo recited administering a thiopurine drug to a patient, the claim as a whole was not directed to the application of a drug to treat a particular disease." Id. at 1134). Accordingly, while claim 2 recites the step of medically treating a person, said step is conducted without discovering or establishing a natural relationship between the drug and a human body for a particular medical condition. Thus, similar to Mayo, claim 2 is not a "method of treatment" claim that practically apply the natural relationship. 	
	As per receiving and recording/storing data limitations, these recitations amounts to mere data gathering and/or outputting, is insignificant post-solution or extra-solution component and represents nominal recitation of technology. Insignificant "post-solution” or “extra-solution" activity means activity that is not central to the purpose of the method invented by the applicant. However, “(c) Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the execution of the claimed method steps. Use of a machine or apparatus that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would weigh against eligibility”. See Bilski, 138 S. Ct. at 3230 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, ___ (1978)). Thus, claim drafting strategies that attempt to circumvent the basic exceptions to § 101 using, for example, highly stylized language, hollow field-of-use limitations, or the recitation of token post-solution activity should not be credited. See Bilski, 130 S. Ct. at 3230. 
	Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. (Step 2A – Prong 2: No).
	At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a non-abstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities.)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. The storing steps were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The system would require a processor and memory in order to perform basic computer functions of obtaining data, storing information in a database, retrieving information from a database, comparing data and outputting said data. These components are not explicitly recited and therefore must be construed at the highest level of generality. 
Based on the Specification, the invention utilizes existing, conventional sensors, communication networks, and generic processors which can be found in mobile devices or desktop computers, conventional memory and display devices. And the functions performed by said generic computer elements are basic functions of a computer - performing a mathematical operation, receiving, storing and outputting data - have recognized by the courts as routine and conventional activity. Thus, the background of the application does not provide any indication that the processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
	Similar to Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016) (Power Group), claim’ invocation of computers, networks, and displays does not transform the claimed subject matter into patent-eligible applications. Claim 1 does not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed recoding and outputting functions on a set of generic computer components and display devices. Nothing in the claim, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information.
	Further, the recited functions do not improve the functioning of computers itself, including of the processor(s) or the network elements. There are no physical improvements in the claim, like a faster processor or more efficient memory, and there is no operational improvement, like mathematical computation that improve the functioning of the computer. Applicant did not invent a new type of computer; Applicant like everyone else programs their computer to perform functions. The Supreme Court in Alice indicated that an abstract claim might be statutory if it improved another technology or the computer processing itself. Using a (programmed) computer to implement a common business practice does neither. 	The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, comparing and transmitting data—see the Specification as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  
	For example, in comparison to the decision in Enfish, LLC v. Microsoft Corporation, et al. (Enfish), claim 2 of the current application does not provide specific improvements in computer capabilities. In Enfish, Court found that claims are directed to a specific improvement to the way computers operate, - a particular database technique - in how computers could carry out one of their basic functions of storage and retrieval of data.  The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. There is no technological improvement described in the current application; the recited steps do not improve the functioning of computers itself, including of the processor(s) or the network elements; do not recite physical improvements in the claim, like a faster processor or more efficient memory, and do not provide operational improvement, like mathematical computation that improve the functioning of the computer. The claimed invention merely utilizes conventional computing and network elements for transmitting and storing data. Thus, the current application’ solution to the problem of monitoring a person in the subpopulation of agents for symptoms of infection is not technological, but “business solution”, or “entrepreneurial.” Therefore, claim 2 does not provide a specific means or method that improves the relevant technology, but, instead, is directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery.
	Also, “The district court had it right: there is “nothing ‘inventive’ about any claim details, individually or in combination, that are not themselves abstract ideas.” PersonalWeb, 2020 WL 520618, at *13. The district court was also right that “[u]sing a generic hash function, a server system, or a computer does not render these claims non-abstract.” Id. “[O]ur precedent is clear that merely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea.” Intell. Ventures I LLC v. Cap. One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015); e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (“[R]elying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”). PersonalWeb’s claims merely “automate or otherwise make more efficient traditional . . . methods.” OIP, 788 F.3d at 1363. “[T]heir innovation is an innovation in ineligible subject matter.” SAP, 898 F.3d at 1163. That fails step two.
	Moreover, “However, it is not apparent how appellant’s programmed digital computer can produce any synergistic result. Instead, the computer will simply do the job it is instructed to do. Where is there any surprising or unexpected result? The unlikelihood of any such result is merely one more reason why patents should not be granted in situations where the only novelty is in the programming of general purpose digital computers. See Sakraida v. Ag. Pro, Inc., 425 U.S. 273 [ 96 S.Ct. 1532, 47 L.Ed.2d 784], 189 USPQ 449 (1976) and A P Tea Co. V. Supermarket Corp., 340 U.S. 147 [ 71 S.Ct. 127, 95 L.Ed. 162], 87 USPQ 303 (1950).
	Therefore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because, when considered separately and in combination, the claim elements do not add significantly more to the exception.  Considered separately and as an ordered combination, the claim elements do not provide an improvement to another technology or technical field; do not provide an improvement to the functioning of the computer itself; do not apply the judicial exception by use of a particular machine; do not effect a transformation or reduce a particular article to a different state or thing; and do not add a specific limitation other than what is well-understood, routine and conventional in the operation of a generic computer. None of the hardware recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). Accordingly, claim 2 is not directed to significantly more than the exception itself, and is not eligible subject matter under § 101. (Step 2B: No).
Further, although the Examiner takes the steps recited in the independent claim as exemplary, the Examiner points out that limitations recited in dependent claims 3-10 further narrow the abstract idea but do not make the claims any less abstract. Dependent claims 3-10 each merely add further details of the abstract steps recited in claim 2 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. These claims "add nothing of practical significance to the underlying idea," and thus do not transform the claimed abstract idea into patentable subject matter. Ultramercial, 772 F.3d at 716. Therefore, dependent claims 3-10 are also directed to non-statutory subject matter. 
Because Applicant’s apparatus claims 11-21 add nothing of substance to the underlying abstract idea, they too are patent ineligi-ble under §101.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 2010/0097209 A1) in view of Wallace et al. (US 2014/0167917 A2).
	Claims 11 and 17. Wong discloses an infection control method utilizing a  wearable computer for detecting proximity events for at least a first class of pathogen characterized by transmission across a first range by a first transmission mode, and a second class of pathogen characterized by transmission across ranges greater than the first range by a second transmission mode different from the first transmission mode, said wearable computer comprising:
	(A) a proximity sensor taking periodic range measurements to other wearable computers; Abstract; Figs. 1 and 2; [0013]; [0030]; [0039]; [0040]; [0043] 
	(B) a memory connected to the sensor and storing range measurement data from the sensor; Figs. 1 and 2; [0013]; [0030]; [0039]; [0040]; [0043], and
	(C) a processor connected to the memory that determines first and second risk profile values (an exposure to infectious disease) from range measurements [0013]; [0030]; [0031]; [0039]; [0040]; [0043].
	Wong does not specifically teach, wherein:
	(1) a first profile risk value for a first class of pathogen is proportional to a first sum of time intervals At/fi(r), where fi(r) is a weighting function giving increased risk for closer ranger measurements, and
	(2) a second profile risk value for a second class of pathogen proportional to a second sum of time intervals At/fa(r), where f2(r) is a weighting function giving increased risk for closer range measurements.
	which is disclosed and/or suggested in Wallace et al. (Wallace) [0011]; [0034]; [0041]; [0043]; [0071]. Specifically, Wallace teaches a method of calculating risk of exposure to an infection relating to the pathogenic properties of a piece of equipment or location, interaction between an entity and an infected person, or location of an entity within a geographic area [0029], said method further including the use of the collected data for facilitating the coordination of infection control policies and procedures of a geographic area in the case of pandemic, such as SARs or H1N1 influenza [0036], the use of weighting function for various risk factors, such as location, movement and spatial Intersections of various entities, to assess risk values [0078], and (d) upon indication of an infectious agent transfer to a first member of the population, conducting an infection control intervention on a subpopulation of agents based on magnitudes of said risk values with the first member for the infectious agent exceeding a threshold value [0062]; [0063]-[0066]. Wallace further teaches conducting the risk assessment analysis for various (classes) of pathogens [0106]; [0108]; [0109], and such as data related to distances and locations of an entity relative to the affected area [0042]; [0043], thereby suggesting giving increased risk for closer ranger measurements limitation.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wong to include the recited limitations, as disclosed in Wallace, because it would advantageously allow to improve operational response in infection monitoring by efficiently tracking, mapping and predicting infection dissemination, as specifically stated in Wallace [0001]. 
	 
	Claims 12 and 18. A wearable computer as in claim 11 wherein the wearable computer is selected from a set of (a) an identification badge, and (b) a mobile phone. Wong; [0049]; [0083]; [0096]; [0103]
	
	Claims 14 and 19. A wearable computer as in claim 11 wherein a weighting function varies linearly with range r. Wong, [0057]; cl. 6. Further Wallace discloses applying weighting function in risk assessment analysis using various criteria such as data related to distances and locations of an entity relative to the affected area [0042]; [0043], thereby suggesting said feature. Thus, it would be an obvious matter of common sense to modify Wong to include the recited limitation, for the benefit of receiving accurate results of the risk assessment analysis.
	Claims 15 and 21. A wearable computer as in claim 11 wherein a weighting function varies according to a square of range r. Wong, [0057]; cl. 6. Further Wallace discloses applying weighting function in risk assessment analysis using various criteria such as data related to distances and locations of an entity relative to the affected area [0042]; [0043], thereby suggesting said feature. Thus, it would be an obvious matter of common sense to modify Wong to include the recited limitation, for the benefit of receiving accurate results of the risk assessment analysis.

	Claims 16 and 21. A wearable computer as in claim 11 wherein a weighting function gives zero risk to ranges greater than a predetermined value of range r. Wong, [0057]; cl. 6. Further Wallace discloses applying weighting function in risk assessment analysis using various criteria such as data related to distances and locations of an entity relative to the affected area [0042]; [0043], thereby suggesting said feature. Thus, it would be an obvious matter of common sense to modify Wong to include the recited limitation, for the benefit of receiving accurate results of the risk assessment analysis.

	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Wallace and further in view of Pattekar et al. (US 2015/0310180 A1).

	Claim 13. Wong does not specifically teach wherein the wearable computer is lanyard wearable, which is disclosed in Pattekar et al. (Pattekar) [0015]; [0034]; [0042]
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wong to include the recited limitations, as disclosed in Pattekar, because it would advantageously allow to easily reassign the wearable computer to another person, thereby providing convenience to operators.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. 
	For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        07/21/2020